Fourth Court of Appeals
                                San Antonio, Texas
                                     January 29, 2018

                                   No. 04-17-00702-CV

               ORION REAL ESTATE and Woodhill Public Facility Corp.,
                                Appellants

                                            v.

     Martha R. SARRO, Individually and as Next Friend of Jared Adrian Mata, a minor,
                                      Appellees

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2015-CV-07384
                         Honorable Karen Crouch, Judge Presiding


                                     ORDER
      Appellees’ motion to file out of time brief is GRANTED.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court